office_of_chief_counsel internal_revenue_service memorandum number release date cc psi postn-147024-07 uilc date date to supervisory internal revenue_agent pre-filing technical guidance technical advisors group large mid-size business from paul handleman senior technician reviewer branch office of the associate chief_counsel passthroughs special industries cc psi subject cooperatives using pooling and sec_199 this memorandum responds to your e-mail dated date regarding marketing cooperatives that use pooling and calculate a deduction under sec_199 of the internal_revenue_code your e-mail specifically questions whether the conclusions in a memorandum from industry counsel cooperatives dated date allow marketing cooperatives using pooling a larger sec_199 deduction than marketing cooperatives that do not use pooling the sec_199 deduction from gross_income is based on an applicable_percentage of qualified_production_activities_income qpai subject_to certain limits we reviewed the industry counsel memorandum and agreed with its conclusions in a chief_counsel_advice dated date after reviewing your e-mail we continue to agree with the industry counsel memorandum‘s conclusion that per-unit retains paid in money purpims are deductible by a marketing_cooperative using pooling whether or not the product marketed for the farmers has been sold during the taxable_year while the industry counsel's memorandum discusses many aspects of this issue with which we agree our primary reason for our conclusion is the clear language of the statute specifically under sec_1382 in determining the taxable_income of a cooperative purpims are treated as a deduction in arriving at gross_income with respect to marketing occurring during the taxable_year sec_1382 provides that for purposes of sec_1382 in the case of a pooling arrangement for the marketing of products the marketing of postn-147024-07 products shall be treated as occurring during any of the taxable years in which the pool is open emphasis added hence the code on its face makes clear that marketing is deemed to occur in any taxable_year the pool is open and there is no requirement that the cooperative to have actually made sales to third parties commensurate with the dollar amount of purpims paid to patrons to be allowed the deduction under sec_1382 this is also consistent with the fundamental purpose for the passage of subchapter_t in which was and is to insure that there is one level of tax at the cooperative or patron level here there is a deduction by the cooperative but a concomitant inclusion of income by the patrons for the purpims in our view your e-mail’s conclusion that a pooling cooperative's sec_199 deduction will be larger than another marketing cooperative’s sec_199 deduction that does not use pooling is incorrect in the example you provided with the e-mail copy attached the non- pooling-marketing cooperative makes a dollar_figure cash payment to patrons in exchange for product in march processes the product sells the product during the same taxable_year and makes a final patronage_dividend payment of all net_earnings the example concludes that the sec_199 deduction for this cooperative will be lower than the pooling cooperative because the original cash payment will be in cost_of_goods_sold thereby reducing qpai whereas the purpims paid_by the pooling cooperative will not be in cost_of_goods_sold resulting in a larger amount of qpai and consequently a larger sec_199 deduction the example fails first to recognize that the dollar_figure march cash payment by the non- pooling-marketing cooperative to the patrons itself meets the definition of a purpim in sec_1388 and sec_1382 and would be deductible by the non-pooling cooperative in the same manner as the pooling cooperative resulting in identical sec_199 calculations and sec_199 deductions this is the case even if the with respect to marketing occurring during the taxable_year in sec_1382 means that the cooperative must make actual sales to third parties of the product to get the deduction since the non-pooling cooperative in your example has made such sales second even if the analysis in your e-mail was correct simple planning would get both cooperatives the same sec_199 deduction amount by having the non-pooling cooperative not making a cash payment upon delivery of the product but merely paying dollar_figure as a patronage_dividend lastly what the non-pooling example seems to disregard is that even if the dollar_figure amount was excluded from the non-pooling cooperative's sec_199 calculation the dollar_figure would be domestic_production_gross_receipts dpgr under sec_199 to the patrons so ultimately there may be dollar_figure of qpai no matter what it would just be split between the cooperative and the patrons postn-147024-07 the express purpose of sec_1_199-6 and l of the income_tax regulations is to have the entire sec_199 calculation done at the cooperative level and not splitting it between patrons and the cooperative under sec_1_199-6 purpims per-unit retains in qualified certificates and qualified patronage_dividends are never dpgr to the recipient patron s whether or not the cooperative passes through the sec_199 deduction the position advocated in the e-mail is contrary to that express purpose however the correct answer that the purchases are in fact purpims in the examples involving non- pooling and pooling cooperatives fulfills that regulatory purpose as well we also note that to prevent a cooperative from deducting the purims for the second time when the product is sold the industry counsel’s memorandum concludes that the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t if the purpims are deducted on a deduction line in the cooperative’s tax_return then they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the taxable_year alternatively if the purpims are not deducted on a deduction line in the tax_return the purpims reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that taxable_year the memorandum recommends this procedure to allow the cooperative to deduct the purpims once while also preserving the integrity of the cooperative’s sec_263a calculation this procedure recognizes that purims may be removed from the cost_of_goods_sold computation regardless of whether a marketing_cooperative uses pooling in accordance with ' k this document may not be used or cited as precedent please call me at if you have any further questions about this matter attachment pooling cooperatives and sec_199 excel spreadsheet dated 15-may-07 postn-147024-07
